Exhibit 10.5

A. SCHULMAN, INC.

AMENDED AND RESTATED

2006 INCENTIVE PLAN

INSTRUCTIONS FOR COMPLETING 2012 PERFORMANCE SHARE AWARD

AGREEMENT (TSR) FOR EMPLOYEES

Code Sheet

The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

 

  VTA     Grantee’s name (all capital letters)

 

  VTB     Grant Date (all capital letters)

 

  Vtb     Grant Date (initial capital letters only)

 

  Vtc     Person to contact for more information

 

  Vtd     Contact’s telephone number, including area code

 

  Vte     Date that is 30 days after the Grant Date (initial capital letters
only)

 

  Vtf     Maximum Number of Performance Shares granted (insert only the number
in Arabic numerals)

 

  Vtg     Contact’s street address

 

  Vth     Contact’s city, state and zip code

 

  Vti     Target dollar amount used to determine number of Performance Shares.



--------------------------------------------------------------------------------

A. SCHULMAN, INC.

AMENDED AND RESTATED

2006 INCENTIVE PLAN

2012 PERFORMANCE SHARE AWARD AGREEMENT (TSR)

GRANTED TO VTA on VTB

A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.

This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

 

  •  

Read the Plan carefully to ensure you understand how the Plan works;

 

  •  

Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

 

  •  

Contact Vtc at Vtd if you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:

Vtc

A. Schulman, Inc.

Vtg

Vth

 

1. Nature of Your Award. You have been granted an Award of Performance Shares
pursuant to the Plan. For purposes of this Award Agreement, each whole
Performance Share represents the right to receive one Share upon settlement of
the Award. The terms and conditions affecting your Award are described in this
Award Agreement and the Plan, both of which you should read carefully. If the
terms and conditions are satisfied, your Award will be settled and you will
receive a number of Shares underlying such Award.

 

  a. Grant Date: Vtb (the “Grant Date”).

 

  b. Number of Performance Shares Subject to Award: Your Award consists of Vtf
Performance Shares, determining by dividing: (i) the product of Vti and 250%; by
(ii) the average reporting closing price of a Share during the 30 day period
ending on the day prior to the Grant Date, and rounding the resulting number of
Performance Shares to the nearest whole Performance Share.

 

1



--------------------------------------------------------------------------------

2. When Your Award Will Vest. Your Performance Shares will be settled or will be
forfeited depending on whether or not the terms and conditions described in this
Award Agreement and in the Plan are satisfied. Except as otherwise provided in
this Award Agreement, your Performance Shares normally will vest on the third
anniversary of the Grant Date (the “Normal Vesting Date”) and the number of
Performance Shares that actually vest may be between 0% and 100% of the number
of your Performance Shares.

 

  a. Performance Objectives: The number of Performance Shares that will vest on
the Normal Vesting Date will be determined by reference to both: (i) whether the
Company’s Total Shareholder Return is positive or negative during the
Performance Period; and (ii) the relative performance of the Company’s Total
Shareholder Return as compared to the Peer Group Companies during the
Performance Period. The number of Performance Shares that will vest on the
Normal Vesting Date will equal the number of Performance Shares multiplied by
the applicable percentage as set forth in the tables below.

 

Relative Performance of Total Shareholder

Return to Peer Group Companies

   Negative Total Shareholder Return  

Less than Peers’ 50th Percentile

     0 % 

Equal to Peers’ 50th Percentile

     25 % 

Equal to or Greater than Peers’ 75th Percentile

     50 % 

 

Relative Performance of Total Shareholder

Return to Peer Group Companies

   Positive Total Shareholder Return  

Less than Peers’ 25th Percentile

     0 % 

Equal to Peers’ 50th Percentile

     50 % 

Equal to or Greater than Peers’ 75th Percentile

     100 % 

If the Company’s Total Shareholder Return is between two percentages, the number
of Performance Shares that vest will be interpolated by the Company.
Notwithstanding the foregoing, any Performance Shares that do not vest as of the
Normal Vesting Date shall be forfeited.

 

  b. Definitions: As used in this Award Agreement:

 

  i. “Total Shareholder Return” for the Performance Period is calculated by
first taking the theoretical value of $100 invested in the Shares at the 30-day
average price of the Shares as of the Grant Date (i.e., the average daily
closing price over the 30-day period preceding the Grant Date) and the
theoretical value of $100 invested with each of the Peer Group Companies using
the same 30-day average methodology as of the Grant Date. On the Normal Vesting
Date, the value of the Shares (using the average daily closing price over the 30
days preceding the Normal Vesting Date and assuming all dividends are
reinvested) is compared with the value of each of the Peer Group Companies
(using the same 30-day average methodology as of the Normal Vesting Date and
again assuming that all dividends are reinvested).

 

2



--------------------------------------------------------------------------------

  ii. “Peer Group Companies” means the peer group companies in the S&P Specialty
Chemicals Index.

 

  iii. “Performance Period” is the period beginning on the Grant Date and ending
on the third anniversary of the Grant Date.

 

  c. Change in Control: Notwithstanding the foregoing, your Award will
immediately vest in the event of a Change in Control during the Performance
Period.

 

3. How Your Termination of Employment Will Affect Your Award. You may forfeit
your Award if you Terminate before the Normal Vesting Date, although this will
depend on the reason for your Termination.

 

  a. Termination Due to Death or Disability: If you Terminate due to your death
or Disability, you will vest in a prorated number of your Performance Shares,
but only to the extent that the performance criteria described in Section 2(a)
are satisfied at the Normal Vesting Date, equal to the product of:

 

Number of

Performance Shares

that would have

vested if you had not

Terminated before

the Normal Vesting

Date

 

 

x

 

the number of whole months between

the Grant Date and your Termination date

36

If the performance criteria set forth in Section 2(a) are not satisfied at the
Normal Vesting Date, all of your Performance Shares will be forfeited.

 

  b. Termination for Any Reason Other Than Due to Death or Disability: If you
Terminate for any reason other than specified in Section 3(a), all of the
Performance Share will be forfeited.

 

4. Settling Your Award. If all applicable terms and conditions have been met,
you will receive the Shares underlying your vested Performance Shares as soon as
administratively feasible, but no later than 60 days, after the Normal Vesting
Date.

 

5. Other Rules Affecting Your Award

 

  a. Rights During the Performance Period:

 

  (i) During the Performance Period, you will have no voting rights with respect
to the Shares underlying the Performance Shares.

 

3



--------------------------------------------------------------------------------

  (ii) You shall be entitled to receive any cash dividends that are declared and
paid during the Performance Period with respect to Shares underlying one-half of
your Performance Shares, subject to the terms and conditions of the Plan and
this Award Agreement. Such dividends shall be subject to the same terms and
conditions as the related Performance Shares and shall vest and be settled in
cash if, when and to the extent the related Performance Shares vest and are
settled. In the event a Performance Share is forfeited under this Award
Agreement, the related dividends also will be forfeited.

 

  b. Beneficiary Designation: You may name a beneficiary or beneficiaries to
receive any portion of your Award and any other right under the Plan that is
unsettled at your death. To do so, you must complete a beneficiary designation
form by contacting Vtc at Vtd or the address below. If you previously completed
a valid beneficiary designation form, such form shall apply to the Award until
changed or revoked. If you die without completing a beneficiary designation form
or if you do not complete that form correctly, your beneficiary will be your
surviving spouse or, if you do not have a surviving spouse, your estate.

 

  c. Tax Withholding: Applicable withholding taxes must be withheld with respect
to your Award. These taxes may be paid in one (or a combination) of several
ways. They are: (i) by the Company withholding this amount from other amounts
owed to you (e.g., from your salary); (ii) by the Company withholding all or a
portion of any cash amount owed to you with respect to dividends credited with
respect to the Shares that are to be distributed to you; (iii) by giving the
Company a check (payable to “A. Schulman, Inc.”) in an amount equal to the taxes
that must be withheld; or (iv) by having the Company withhold a portion of the
Shares that otherwise would be distributed to you upon settlement of the
Performance Shares. The number of Shares withheld will have a fair market value
equal to the taxes that must be withheld.

You must choose the approach you prefer before the Performance Shares are
settled, although the Company may reject your preferred method for any reason
(or for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

If you do not choose a method within 30 days of the Normal Vesting Date, the
Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you upon settlement of the
Performance Shares. The number of Shares withheld will have a fair market value
equal to the taxes that must be withheld and the balance of the Shares will be
distributed to you.

 

  d. Transferring Your Award: Normally, your Award may not be transferred to
another person. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Award that is
settled after you die. Also, the Committee may allow you to transfer your
Performance Shares to certain Permissible Transferees, including a trust
established for your benefit or the benefit of your family. Contact Vtc at the
address or number given below if you are interested in doing this.

 

4



--------------------------------------------------------------------------------

  e. Governing Law: This Award Agreement will be construed in accordance with
and governed by the laws (other than laws governing conflicts of laws) of the
State of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

 

  f. Other Agreements: Also, your Award will be subject to the terms of any
other written agreements between you and the Company or a Related Entity to the
extent that those other agreements do not directly conflict with the terms of
the Plan or this Award Agreement.

 

  g. Adjustments to Your Award: Subject to the terms of the Plan, your Award
will be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Performance Shares will be adjusted to
reflect a stock split, a stock dividend, recapitalization, including an
extraordinary dividend, merger consolidation combination, spin-off, distribution
of assets to stockholders, exchange of Shares or other similar corporate change
affecting Shares).

 

  h. Other Rules: Your Award also is subject to more rules described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of this Award.

*****

You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.

*****

Your Acknowledgment of Award Conditions

Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.

By signing below, I acknowledge and agree that:

 

  • A copy of the Plan has been made available to me;

 

  • I understand and accept the conditions placed on my Award;

 

  • I will consent (in my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

 

  • I must return a signed copy of this Award Agreement to the address shown
below by Vte.

 

5



--------------------------------------------------------------------------------

 

VTA     A. SCHULMAN, INC.       By:     (signature)             Date signed:    
    Date signed:    

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:

Vtc

A. Schulman, Inc.

Vtg

Vth

Vtd

 

6